ORDER

PER CURIAM.
Terry Schilling, John Moffat, and Bonnie Moffat (Homeowners) appeal from the trial court’s judgment in favor of City of Frontenac (Frontenac) after a bench trial on Homeowners’ action requesting declaratory judgment regarding the legal status of streets contained within the West End Park Subdivision (West End Park) and Frontenac’s obligation for repair and improvement of West End Park streets.
We have reviewed the briefs of the parties and the record on appeal. Upon de novo review, we conclude that the trial court drew the proper legal conclusions from the facts stipulated before it. Junior College Dist. of St. Louis v. City of St. Louis, 149 S.W.3d 442, 446 (Mo. banc 2004). No error of law appears. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).